Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 1 of 12 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 NORMAN SCHREINER, an individual,                                  CIVIL ACTION

                        Plaintiff,
                                                                   Case No. 2:19-cv-663
 v.
                                                                   Judge:
 NAPLES CH, LLC, a Nevada limited liability
 corporation,                                                      Mag. Judge:

                        Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, NORMAN SCHREINER (“SCHREINER” or “Plaintiff”),

by and through undersigned counsel, and states the following for his Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under the Age Discrimination in Employment Act

(ADEA), the Florida Civil Rights Act (FCRA) and Florida common law for (1) age discrimination

in violation of the ADEA, (2) age discrimination in violation of the FCRA, (3) retaliation violation

of the ADEA, (4) retaliation in violation of the FCRA, and (5) unpaid wages

                                            PARTIES

       2.      The Plaintiff, NORMAN SCHREINER (“SCHREINER”) is an individual and a

resident of Florida who at all material times was employed by the Defendant.

       3.      Defendant, NAPLES CH, LLC (“Defendant”) is a Nevada limited liability

corporation with a principal place of business located in Naples, Florida, and employed

SCHREINER at that location.


                                                 1
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 2 of 12 PageID 2



       4.      At all material times, the Defendant employed greater than twenty (20) employees.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over SCHREINER’s state law claims

pursuant to 28 U.S.C. §1367.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in Collier County, and the Defendant conducts business in, and some

or all of the events giving rise to Plaintiff’s claims occurred in Collier County, Florida, which is

within the Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule

1.02(b)(5) since Collier County is within the Fort Myers Division.

       8.      SCHREINER received his Notice of Right to Sue from United States Equal

Employment Opportunity Commission (“EEOC”) on June 25, 2019 and the instant Complaint is

filed within the time frame required under the law. (A true and accurate copy of the Notice of Right

to Sue is attached as Exhibit A.)

                                    GENERAL ALLEGATIONS

       9.      SCHREINER began his employment with the Defendant in February 2016 and

was employed as a sales representative.

       10.     SCHREINER was born in 1942 and thus was well over the age of 40 at the time

of his employment with and termination by the Defendant.

       11.     SCHREINER always performed his assigned duties in a professional manner and

was very well qualified for his position.

       12.     SCHREINER always met and exceeded performance goals and usually received

very good to excellent performance reviews.



                                                 2
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 3 of 12 PageID 3



       13.     Beginning in March 2018, SCHREINER began to be subjected to discrimination

based upon his age.

       14.     Specifically, the Defendant began unjustifiably criticizing SCHREINER’s

performance and treating him differently than his younger co-workers in an effort to make

SCHREINER resign.

       15.     SCHREINER refused to resign, and the Defendant then ramped up the harassment

and then discriminated against him by concocting a pretextual basis for terminating his

employment on July 16, 2018.

       16.     The Defendant then replaced SCHREINER with a less-qualified person much

younger than him.

       17.     SCHREINER was not the subject of any discipline at the time he objected to the

Defendant’s age discrimination and attempts to pressure him into retiring or resigning.

       18.     To the extent the Defendant claims that SCHREINER had any performance

deficiencies or engaged in any misconduct, which he did not, the Defendant did not follow its

progressive discipline policy in regard to SCHREINER.

       19.     The Defendant subjected SCHREINER and others similarly situated to far greater

scrutiny than those under the age of 40.

       20.     Those persons not within the protected class were not subject to termination of their

employment whereas those over the age of 40 were targeted for termination.

       21.     At all material times, the Defendant was aware of SCHREINER’s age and

objections to age discrimination, which are the bases for its discriminatory employment practices

toward him.




                                                 3
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 4 of 12 PageID 4



                           COUNT I – VIOLATION OF THE ADEA

       22.     Plaintiff incorporates by reference Paragraphs 1-21 of this Complaint as though

fully set forth below.

       23.     SCHREINER was an employee and the Defendant was his employer covered by

and within the meaning of the ADEA.

       24.     SCHREINER is a member of the protected age class (over the age of 40).

       25.     SCHREINER was well qualified for the positions he held with the Defendant.

       26.     Despite his qualifications, SCHREINER has suffered adverse employment action

in the form of termination.

       27.     A younger person with inferior qualifications and performance replaced

SCHREINER.

       28.     The Defendant sought applicants for the same position that SCHREINER held

who were outside of SCHREINER’s protected class.

       29.     The Defendant has discriminated against SCHREINER in the terms and conditions

of his employment on the basis of his age, in violation of ADEA.

       30.     The Defendant engaged in unlawful employment practices in violation of the

ADEA, 29 U.S.C. § 623, by terminating SCHREINER because of his age.

       31.     The Defendant’s violations of the law were knowing and willful.

       32.     A causal connection exists between SCHREINER’s age and his termination.

       33.     As a result of the above-described violations of the ADEA, SCHREINER has been

damaged by the Defendant in the nature of lost wages, salary, employment benefits,

mental/emotional damages and other compensation and is therefore entitled to recover actual

monetary losses, interest at the prevailing rate and attorney fees.



                                                  4
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 5 of 12 PageID 5



          34.      SCHREINER has exhausted his administrative remedies and this count is timely

brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing the Defendant to cease and desist from all age discrimination

                of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had he maintained his position with Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Liquidated damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

           COUNT II – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT- AGE
                                 DISCRIMINATION

          35.      Plaintiff incorporates by reference Paragraphs 1-21 of this Complaint as though

fully set forth below.

          36.      SCHREINER was an employee and the Defendant was his employer covered by

and within the meaning of the FCRA.

          37.      SCHREINER is a member of the protected age class (over the age of 40).

          38.      SCHREINER was well qualified for the positions he held with the Defendant.

                                                      5
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 6 of 12 PageID 6



        39.      Despite his qualifications, SCHREINER has suffered adverse employment action

in the form of termination.

        40.      A younger person with inferior qualifications and performance replaced

SCHREINER.

        41.      The Defendant sought applicants for the same positions that SCHREINER held

who were outside of SCHREINER’s protected class.

        42.      The Defendant has discriminated against SCHREINER in the terms and conditions

of his employment on the basis of his age, in violation of the FCRA.

        43.      The Defendant engaged in unlawful employment practices in violation of the FCRA

by terminating SCHREINER because of his age.

        44.      The Defendant’s violations of the law were knowing and willful.

        45.      A causal connection exists between SCHREINER’s age and his termination.

        46.      As a result of the above-described violations of the FCRA, SCHREINER has been

damaged by the Defendant in the nature of lost wages, salary, employment benefits,

mental/emotional damages and other compensation and is therefore entitled to recover actual

monetary losses, interest at the prevailing rate and attorney fees.

        47.      SCHREINER has exhausted his administrative remedies and this count is timely

brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.         Injunctive relief directing the Defendant to cease and desist from all age discrimination

              of all employees;




                                                    6
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 7 of 12 PageID 7



   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had he maintained his position with Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

                    COUNT III – VIOLATION OF THE ADEA- RETALIATION

          48.      Plaintiff incorporates by reference Paragraphs 1-21 of this Complaint as though

fully set forth below.

          49.      Following SCHREINER’s objection to age discrimination, the Defendant

retaliated by altering the terms and conditions of his employment by terminating SCHREINER.

          50.      SCHREINER’s objection to age discrimination constitute a protected activity

because such requests were in furtherance of rights secured to him by law.

          51.      Said protected activity was the proximate cause of the Defendant’s negative

employment actions against SCHREINER including changed working conditions, discipline, and

ultimately termination.




                                                      7
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 8 of 12 PageID 8



       52.     Instead of ceasing its disparate treatment based upon age, the Defendant retaliated

against SCHREINER via changed working conditions, discipline, and termination.

       53.     The acts, failures to act, practices and policies of CITY set forth above constitute

retaliation in violation of the ADEA.

       54.      As a direct and proximate result of the violations of the ADEA, as referenced and

cited herein, SCHREINER has lost all of the benefits and privileges of his employment and has

been substantially and significantly injured in his career path.

       55.     As a direct and proximate result of the violations of the ADEA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

SCHREINER is entitled to all relief necessary to make him whole as provided for under the

ADEA.

       56.     As a direct and proximate result of the Defendant’s actions, SCHREINER has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

       57.     SCHREINER has exhausted his administrative remedies and this count is timely

brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

               employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position




                                                  8
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 9 of 12 PageID 9



               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of the Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of the Defendant to be in

               violation of the statute cited above;

       vi.     Reasonable attorney's fees plus costs;

       vii.    Liquidated damages, and;

       viii.   Such other relief as this Court shall deem appropriate.

     COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                             RETALIATION

       58.     Plaintiff incorporates by reference Paragraphs 1-21 of this Complaint as though

fully set forth below.

       59.     Following SCHREINER’s objection to age discrimination, the Defendant

retaliated by altering the terms and conditions of his employment by terminating SCHREINER.

       60.     SCHREINER’s objection to age discrimination constitute a protected activity

because such requests were in furtherance of rights secured to him by law.

       61.     Said protected activity was the proximate cause of the Defendant’s negative

employment actions against SCHREINER including changed working conditions, discipline, and

ultimately termination.

       62.     Instead of ceasing its disparate treatment based upon age, the Defendant retaliated

against SCHREINER via changed working conditions, discipline, and termination.

                                                 9
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 10 of 12 PageID 10



        63.    The acts, failures to act, practices and policies of the Defendant set forth above

constitute retaliation in violation of the FCRA.

        64.     As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, SCHREINER has lost all of the benefits and privileges of his employment and has

been substantially and significantly injured in his career path.

        65.    As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

SCHREINER is entitled to all relief necessary to make him whole as provided for under the

FCRA.

        66.    As a direct and proximate result of the Defendant’s actions, SCHREINER has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

        67.    SCHREINER has exhausted his administrative remedies and this count is timely

brought.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

        i.     Injunctive relief directing the Defendant to cease and desist from all retaliation

               against employees who engage in statutorily protected acts;

        ii.    Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;




                                                   10
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 11 of 12 PageID 11



       iii.     Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

                benefits;

       iv.      Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

                of Defendant’s actions;

       v.       Declaratory relief declaring the acts and practices of the Defendant to be in

                violation of the statute cited above;

       vi.      Reasonable attorney's fees plus costs;

       vii.     Compensatory damages;

       viii.    Punitive damages, and;

       ix.      Such other relief as this Court shall deem appropriate.

                   COUNT V: COMMON LAW UNPAID WAGE CLAIM

       68.      The Plaintiff hereby incorporate Paragraphs 1-20 in this Count as though fully set

forth herein.

       69.      SCHREINER was an employee of the Defendant.

       70.      The Defendant was required to compensate SCHREINER at his regular rate of pay

for all hours worked by SCHREINER and was required to pay him a bonus.

       71.      However, the Defendant failed to pay SCHREINER his regular rate of pay and

bonus, and instead mistakenly applied those wages against a draw against commission,

notwithstanding the fact SCHREINER was not a commissioned employee.

       72.      The Defendant had operational control over all aspects of the SCHREINER’s day-

to-day functions during his employment, including compensation.

       73.      The Defendant failed to pay SCHREINER at least his regular rate of pay for all

hours worked.



                                                  11
Case 2:19-cv-00663-SPC-MRM Document 1 Filed 09/10/19 Page 12 of 12 PageID 12



        74.     The Defendant has willfully violated Florida law by refusing to pay SCHREINER

his regular rate of pay for all hours worked by him.

        75.     As a result of the foregoing, SCHREINER has suffered damages of lost wages.

        76.     The Defendant is the proximate cause of SCHREINER’s damages.

        WHEREFORE, Plaintiff prays that this Honorable Court enter a Judgment in his favor

and against the Defendant for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees under F.S. §448.08.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States, the

Plaintiff demands a trial by jury as to all issues triable as of right.

                                        Respectfully submitted,



Dated: September 10, 2019               /s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        Yormak Employment & Disability Law
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com




                                                   12
